Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 9,782,894 to Ryu et al.  The improvement comprises a rotary joint with a hydraulic follow-up mechanism, and a rotary transmission mechanism with a stable supporting wheel mechanism, wherein four stable supporting wheel mechanisms are mounted centrally symmetrically on the torque transfer disk and stabilizing wheels of the four stabile supporting wheel mechanisms are respectively mounted in four stabilizing grooves opened on the stabilizing ring for the purposes of passively performing immediate inhibition for collision contact force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Ryu et al. is cited for the showing of a rotary joint similar to applicant's but lacking a rotary transmission mechanism with a stable supporting wheel mechanism for collision contact force inhibition.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745    
March 23, 2021